Citation Nr: 0215874	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  94-29 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama




THE ISSUE

Entitlement to service connection for a skin disorder.  




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from July 1983 to 
May 1986 and from September 1990 to June 1991.  In 
particular, his service personnel records indicate that, 
between October 1990 and May 1991, he served in the Southwest 
Asia campaign in support of Operation Desert Shield and 
Desert Storm.  He also had subsequent reserve military duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO denied the 
issue of entitlement to service connection for a skin 
disorder characterized as tinea versicolor.  

Following a February 1994 notification of the decision, the 
veteran perfected a timely appeal with respect to the denial 
of this service connection issue.  Thereafter, in September 
1996 and January 2000, the Board remanded the claim to the RO 
for further evidentiary development.  After completion of the 
instructions set forth in the most recent remand in January 
2000, the RO, in October 2002, returned the veteran's case to 
the Board for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  A skin disorder, currently defined as seborrheic 
dermatitis, has not been shown to be associated with the 
veteran's active military service.  



CONCLUSION OF LAW

A skin disorder, currently defined as seborrheic dermatitis, 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  In particular, 
this law redefines the obligations of VA with respect to the 
duty to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claims.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The discussions in the May 1994 statement 
of the case as well as the supplemental statements of the 
case subsequently issued in September 1999, November 1999, 
May 2000, and July 2002 informed the veteran of the 
particular evidence needed to substantiate his service 
connection claim.  Moreover, in November 1996, March 1999, 
August 1999, and February 2000 letters, the RO informed the 
veteran of the specific type of information and evidence that 
he should provide to VA as well as the particular type of 
information and evidence that VA would attempt to obtain on 
his behalf.  As such, VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has made numerous 
attempts to procure the veteran's service medical records.  
All such available documents have been obtained and 
associated with the veteran's claims folder.  In addition, 
the RO has procured all available post-service treatment 
records adequately identified by the veteran.  Also, during 
the current appeal, the veteran underwent two VA skin 
diseases examinations.  As such, the Board finds that VA has 
met the requirements of the VCAA and its implementing 
regulations and will proceed to address the veteran's service 
connection claim based upon a complete and thorough review of 
the pertinent evidence associated with his claims folder.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance.  See, e.g., Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Because these regulations 
do not provide any substantive rights or impose any duties 
beyond those provided in the VCAA, the Board's consideration 
of them in the first instance is not prejudicial to the 
veteran.  As such, the Board may proceed with its 
adjudication of the veteran's appeal.  

Factual Background

The service medical records from the veteran's first period 
of active military duty (from July 1983 to May 1986) are 
negative for complaints of, treatment for, or findings of a 
skin disorder.  

According to reserve service medical records, at a November 
1989 examination, the veteran denied ever having had, or 
experiencing at that time, skin diseases.  This evaluation 
reflected that the veteran's skin was normal.  

According to the service medical records from the veteran's 
second period of active military duty (during his Persian 
Gulf service), at an April 1991 re-deployment examination, 
the veteran reported that he had previously had, or had at 
that time, skin diseases.  This evaluation demonstrated that 
the veteran's skin was normal.  At the separation examination 
conducted in the following month, the veteran denied having 
at that time, or ever experiencing a skin disease.  

VA medical records reflect monthly outpatient dermatological 
treatment between August and December 1992.  According to 
these reports, diagnoses of tinea versicolor were made.  At 
the August and November 1992 treatment sessions, the veteran 
reported having had a facial rash for more than one year.  

In January 1993, the veteran underwent a VA skin examination, 
at which time he complained of a rash on his face with 
minimal involvement of his scalp and chest since December 
1990.  He reported that various creams that he had used for 
this rash were ineffective.  

A physical examination demonstrated erythematous and scaling 
patches with a fairly distinct border and some 
hypopigmentation in the patches on the veteran's face, one 
small central slightly scaly patch over his scalp, no nervous 
manifestations, and a negative KOH evaluation from scrapings 
of his facial scale.  The examiner diagnosed either 
seborrheic dermatitis or tinea faciei.  The examiner 
explained that, given the absence of any lesions elsewhere on 
the veteran's body (particularly his palms and soles) as well 
as the lack of history of "a chancre," he (the physician) 
did not believe that there was any reasonable possibility 
that the veteran's dermatological condition represented 
secondary syphilis.  

In March 1993, the veteran underwent a Persian Gulf 
examination.  At that time, he complained of having a chronic 
fungus on his face and scalp.  The examiner noted that the 
veteran had undergone a dermatological evaluation in January 
1993 and that no further work-up was needed.  

At a May 1993 VA outpatient treatment session, the veteran 
complained of scaling eyebrows and facial papules since his 
teens.  A physical examination showed mild hypopigmentation 
scaling over the veteran's eyebrows as well as numerous 
papules over the lower portion of his face.  The examiner 
assessed seborrheic dermatitis as well as facial acne, 
prescribed medication including cream and shampoo, and 
instructed the veteran to return for follow-up treatment in 
three months.  

Thereafter, between October 1996 and June 1999, the veteran 
received occasional private treatment for seborrheic 
dermatitis.  In particular, these reports reflected recurring 
episodes of seborrhea along the veteran's beard line, 
eyebrows, and scalp.  According to a January 1997 report, the 
veteran expressed some concern that his exposure to toxins 
during Desert Storm in 1991 could have caused some of his 
current problems.  The veteran stated that he would send the 
private physician an "information sheet to send back to . . 
. VA."  At a May 1997 treatment session, this private 
physician observed that the veteran also appeared to have 
tinea as well as the seborrhea on his face.  In June 1999, 
the veteran was found to have tinea versicolor over his back, 
chest, both arms, and left cheek area.  

Also in June 1999 during reserve duty, the veteran sought 
treatment for a skin rash which had originated on his left 
shoulder and was beginning to spread.  A physical examination 
demonstrated multiple small plaques of dry skin approximately 
one-and-a-half to two centimeters in diameter.  Eczema was 
assessed, and lotion to the veteran's upper body was 
prescribed.  Following the evaluation, the veteran was 
returned to duty.  

In June 2002, the veteran underwent a VA skin diseases 
examination, at which time he complained of an intermittent 
pruritic and painful eruption on his face and on his chest 
since 1990 or 1991 when he served in the Persian Gulf.  In 
addition, he reported that he had taken various 
over-the-counter medications but that he could not remember 
the names of such medicine.  He denied ever taking any 
systemic medications for his skin problems.  The examiner 
noted that he had access to, and had reviewed, the veteran's 
claims folder.  

A physical examination demonstrated erythema with a greasy 
white scale on the veteran's eyebrows extending down around 
the nasolabial folds and under his nose, some faint erythema 
and some fine white scale in his beard area extending to the 
preauricular region, and normal skin on his chest, back, and 
upper arms.  The examiner diagnosed seborrheic dermatitis, an 
inflammatory condition of the sebaceous skin caused by 
overgrowth of a yeast which is normally found on human skin.  
The examiner, who explained that the veteran requires 
anti-yeast medication for treatment of this condition, also 
expressed his opinion that he did not believe that this 
disorder is related to the veteran's military service.  In 
addition, the examiner noted that tinea versicolor rarely 
occurs on the face of adults and usually is found on the 
chest, back, and upper arms.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.303 (2001).  In the context of 
reserve component service, the term "active military, naval 
or air service" includes any period of active duty for 
training in which the individual was disabled from a disease 
or injury and any period of inactive duty training during 
which the individual was disabled from an injury, if that 
injury was incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24) (West 1991 & Supp. 2002).  Active duty for 
training (ADT) is defined as full-time duty in the Armed 
Forces performed by Reserves for training purposes.  38 
U.S.C.A. § 101(22) (West 1991).  Inactive duty for training 
(INACDUTRA) is defined as other than full-time duty performed 
by the Reserves.  38 U.S.C.A. § 101(23) (West 1991).  

In the present case, the veteran contends that he sustained a 
skin condition during his active military duty.  In addition, 
he maintains that he has continued to experience problems 
with his skin after his separation from such service.  

According to the medical evidence of record, although the 
veteran reported at an April 1991 re-deployment examination 
that he had previously had, or had at that time, skin 
diseases, this evaluation demonstrated that his skin was 
normal.  Further, at the separation examination conducted in 
the following month, the veteran specifically denied having 
at that time, or ever experiencing, a skin disease.  

Subsequent VA and reserve medical records reflect periodic 
treatment for, and examination of, a dermatological condition 
variously diagnosed as tinea versicolor (over the back, 
chest, arms, and left cheek area), seborrheic dermatitis, 
tinea faciei, facial acne, and eczema.  Most recently, in 
June 2002, the veteran underwent a VA skin diseases 
examination by an examiner who had reviewed his claims folder 
and had examined him.  Significantly, following this review 
and physical examination, the examiner concluded that the 
veteran had seborrheic dermatitis which was not related to 
his military service.  

The Board acknowledges that the medical evidence of record 
confirms that, while on active military duty in April 1991, 
the veteran reported that he was experiencing at that time, 
or previously, skin problems and that he has a current 
diagnosis of seborrheic dermatitis.  Significantly, however, 
the medical evidence of record reflects that the veteran's 
seborrheic dermatitis is not related to his active military 
duty.  

Without evidence that the veteran sustained a skin disorder 
during active military duty or during a specific period of 
reserve duty, service connection for such a disability, 
currently characterized as seborrheic dermatitis, cannot be 
awarded.  See, 38 U.S.C.A. §§ 101(22), 101(23), 101(24), 
1110, 1131 (West 1991 & Supp. 2002) and 38 C.F.R. § 3.303 
(2001).  The preponderance of the evidence is against the 
veteran's claim for service connection for a skin disorder.  
As such, his claim for a skin disorder must be denied.  



ORDER

Service connection for a skin disorder is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

